Title: The Duke of Dorset to the American Commissioners: Résumé, 24 November 1784
From: Dorset, John Frederick Sackville, Duke of
To: American Commissioners


				⟨Paris, November 24, 1784: I transmitted copies of the two letters you sent me to the Marquis of Carmarthen, His Majesty’s Secretary of State for Foreign Affairs, and am authorized to assure you of our ministers’ readiness to consider any proposals that will establish a system of mutual and permanent advantage to our two countries. I am instructed to notify you of “the previous stipulation proposed by my Court” that the United States should send an authorized commissioner to London with the necessary powers, as more suitable to the dignity of each power, rather than to conduct this negotiation in a third place. I have not yet received any instructions regarding your letter stating

the propositions concerning particular articles of the preliminaries of peace between England and France, signed on January 20, 1783, but I believe that a full and candid discussion of those points will occur at my Court, with the view of effecting a fair and equitable adjustment of the several matters offered for consideration.⟩
			